DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a final office action in response to communications received 10/21/2020. Claims 1, 2, 3, 5, 11, 19, 20 have been amended. Therefore, claims 1-20 are pending and addressed below.

Response to Amendment
Applicant’s amendments and response to the claims are sufficient to overcome the 35 USC 101 and 35 USC 112, 2nd paragraph, rejections set forth in the previous office action. In regards to invoking 112 6th paragraph, Examiner notes that claims are not mean plus function as the applicant is responding in the remarks, as the claim language is using a non-structural term (module, unit)….

Response to Arguments
Applicant’s arguments filed 10/21/2020 have been fully considered but they are not persuasive. Applicant argues that (1) the combination of Cai and Baumann does not disclose a security module configured to form a trusted execution environment on the peripheral device for processing sensitive data using sensitive code by switching from a non-secure mode to a secure mode, wherein the sensitive data and sensitive code are provided by a trusted computing entity which is in communication with the host computing device.

.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Note

Claim limitation has been interpreted under 35 U.S.C. 112, sixth paragraph
Claims 1, 3-8, 12, 14-20,  limitations reciting various “module” and “unit” (e.g. “a security module configured to…; at least one encryption unit configured to…”; have been interpreted under 35 U.S.C. 112, sixth paragraph, because the limitation(s) uses a non-structural term (“module”; “unit”) coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (Pat. No. US 8832813) in view of Baumann et al (Pub. No. US 2013/0151846).

As per claim 1, Cai discloses a peripheral device for use with a host computing device, the peripheral device comprising: one or more compute elements; a security module configured to form a trusted execution environment on the peripheral device for processing sensitive data using sensitive code by switching from a non-secure mode to a secure mode, wherein the sensitive data and sensitive code are provided by a trusted computing entity which is in communication with the host computing device (…a trusted device is a single device (one common housing for all elements of the device) with the same or similar security capabilities as secure peripheral device…the peripheral device is assumed to have at least one or more of the following attributes: (i) the ability to perform a trusted boot from an internal root of trust and to execute in a known secure state (ii) the ability to establish a secure channel…as such, the peripheral device maintains a “crypto boundary” there around wherein all cryptographic-related or security operations (e.g. secure booting, data integrity check, data encryption/decryption…) are performed therein and thus are secure and operating in a trusted environment, see Cai, col.5 lines 21-35, col.5 line 61-col.6 line 15…the peripheral device runs in a known secure status after a secure boot operation…the server transacts the user connection via the established secure channel…the server sends an authentication prompt, a sound file over the encrypted channel…the peripheral device compresses the sound file and the resulting sound file is sent over the secure channel to the server…see col.6 lines 9-42). Cai does not explicitly disclose at least one encryption unit configured to encrypt and decrypt data transferred between the trusted execution environment and the trusted computing entity via the host computing device; the security module configured to compute and send an attestation to the trusted computing entity to attest that the sensitive code is in the trusted execution environment. However Baumann discloses at least one encryption unit configured to encrypt and decrypt data transferred between the trusted execution environment and the trusted computing entity via the host computing device (…the security enabled processor may be configured to encrypt and decrypt all data written to and read from…the protected memory area in order to prevent outside snooping on the protected memory area…see par. 46-47); the security module configured to compute and send an attestation to the trusted computing entity to attest that the sensitive code is in the trusted execution environment (…the trusted execution environment provides a mechanism by which the user-trusted code running within the protected memory area certifies to the client system that it is running within a secure execution environment…the security enabled processor performs an attestation protocol, involving providing the client system with a certification that a secure execution environment is established…the attestation certificate includes the identifier of the activation state of the protected memory area…see par. 19, 30).
Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Baumann in Cai for including the above limitations because one ordinary skill in the art would recognize it would further provide a secure execution environment in order to service a request from a client system to establish a secure execution environment… see Baumann, par. 5-6.


As per claim 19, Cai discloses a peripheral device for use with a host computing device, the peripheral device comprising: one or more compute elements; a security module configured to form a trusted execution environment on the peripheral device for processing sensitive data using sensitive code by switching from a non-secure mode to a secure mode, wherein the sensitive data and sensitive code are provided by a trusted computing entity which is in communication with the host computing device (…a trusted device is a single device (one common housing for all elements of the device) with the same or similar security capabilities as secure peripheral device…the peripheral device is assumed to have at least one or more of the following attributes: (i) the ability to perform a trusted boot from an internal root of trust and to execute in a known secure state (ii) the ability to establish a secure channel…as such, the peripheral device maintains a “crypto boundary” there around wherein all cryptographic-related or security operations (e.g. secure booting, data integrity check, data encryption/decryption…) are performed therein and thus are secure and operating in a trusted environment, see Cai, col.5 lines 21-35, col.5 line 61-col.6 line 15…the peripheral device runs in a known secure status after a secure boot operation…the server transacts the user connection via the established secure channel…the server sends an authentication prompt, a sound file over the encrypted channel…the peripheral device compresses the sound file and the resulting sound file is sent over the secure channel to the server…see col.6 lines 9-42). Cai does not explicitly disclose at least one encryption unit configured to encrypt and decrypt data transferred between the trusted execution environment and the trusted computing entity via the host computing device; the encryption unit configured to use an encryption protocol where initialization vectors are computed from a parameterized function known to the encryption unit and the trusted computing entity. However Baumann discloses at least one encryption unit configured to encrypt and decrypt data transferred between the trusted execution environment and the trusted computing entity via the host computing device (…the security enabled processor may be configured to encrypt and decrypt all data written to and read from…the protected memory area in order to prevent outside snooping on the protected memory area…see par. 46-47); the encryption unit configured to use an encryption protocol where initialization vectors are computed from a parameterized function known to the encryption unit and the trusted computing entity (see par. 47-48). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Baumann in Cai for including the above limitations because one ordinary skill in the art would recognize it would further enhance the security of computing devices in a trusted environment, see col.1 lines 41-48. Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Baumann in Cai for including the above limitations because one ordinary skill in the art would recognize it would further provide a secure execution environment in order to service a request from a client system to establish a secure execution environment… see Baumann, par. 5-6.


As per claim 20, Cai discloses a data center comprising: a plurality of compute nodes, each compute node comprising a host computing device having at least one peripheral device, the peripheral device comprising: one or more compute elements;
a security module configured to form a trusted execution environment on the peripheral device for processing sensitive data using sensitive code by switching from a non-secure mode to a secure mode, wherein the sensitive data and sensitive code are provided by a trusted computing entity which is in communication with the host computing device (…a trusted device is a single device (one common housing for all elements of the device) with the same or similar security capabilities as secure peripheral device…the peripheral device is assumed to have at least one or more of the following attributes: (i) the ability to perform a trusted boot from an internal root of trust and to execute in a known secure state (ii) the ability to establish a secure channel…as such, the peripheral device maintains a “crypto boundary” there around wherein all cryptographic-related or security operations (e.g. secure booting, data integrity check, data encryption/decryption…) are performed therein and at least one encryption unit configured to encrypt and decrypt data transferred between the trusted execution environment and the trusted computing entity via the host computing device (…the security enabled processor may be configured to encrypt and decrypt all data written to and read from…the protected memory area in order to prevent outside snooping on the protected memory area…see par. 46-47). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Baumann in Cai for including the above limitations because one ordinary skill in the art would recognize it would further provide a secure execution environment in order to service a request from a client system to establish a secure execution environment… see Baumann, par. 5-6.



As per claim 4, the combination of Cai and Baumann discloses wherein the security module is configured to exchange keys with the first trusted computing entity, and to provision keys provided by the first trusted computing entity to the at least one encryption unit (Baumann: see par. 46-47). The motivation for claim 4 is the same motivation set forth for claim 1 above.



As per claim 5, the combination of Cai and Baumann discloses wherein the security module is configured such that, when the peripheral device is in the secure mode, if a request is received from the host for a quote, the security module computes and returns the quote capturing security critical properties of the peripheral device to the host (Cai: see col.6 lines 23-43).


As per claim 6, the combination of Cai and Baumann discloses wherein the security module is configured to compute the attestation by computing a quote which is a hash of: the security module and additionally zero or more of: a debugging mode, a host access flag, a hash of a fresh data encryption key generated by the security module and encrypted using a public key of the trusted computing entity (Baumann: see par. 28-29). The motivation for claim 6 is the same motivation set forth for claim 1 above.


As per claim 7, the combination of Cai and Baumann discloses wherein the security module is configured to compute the attestation by computing a quote comprising a certificate which follows a certificate chain comprising: a quote signed using an attestation key, an attestation key certificate signed by an endorsement key, an endorsement key certificate signed using a root key, a self-signed root endorsement key issuing certificate (Baumann: see par. 29). The motivation for claim 7 is the same motivation set forth for claim 1 above.


As per claim 8, the combination of Cai and Baumann discloses wherein the encryption unit comprises a key store, a buffer and an encryption/decryption component (Baumann: see par. 47). The motivation for claim 8 is the same motivation set forth for claim 1 above.


As per claim 9, the combination of Cai and Baumann discloses wherein the buffer is configured to intercept and buffer direct memory access requests and responses sent between the trusted execution environment and the host (Baumann: see par. 48-49). The motivation for claim 9 is the same motivation set forth for claim 1 above.


As per claim 10, the combination of Cai and Baumann discloses wherein the buffer is configured to, when it intercepts a direct memory access write request, to extract an initialization vector from the direct memory access write request and use the initialization vector to retrieve an encryption key from the key store (Baumann: see par. 47-48). The motivation for claim 10 is the same motivation set forth for claim 1 above.


As per claim 11, the combination of Cai and Baumann discloses wherein the buffer is configured to route a payload of the direct memory access write request, together with the initialization vector and the retrieved encryption key, to an encryption/decryption component (Baumann: see par. 104). The motivation for claim 11 is the same motivation set forth for claim 1 above.


As per claim 12, the combination of Cai and Baumann discloses the peripheral device of claim 1 formed as a package wherein the security module is on-die with the one or more compute elements, or off a die of the one or more compute elements (Cai: see col.3 lines 25-30).


As per claim 13, the combination of Cai and Baumann discloses the peripheral device of claim 1 formed as a plurality of connected packages (Cai: see col.3 lines 35-45).


As per claim 14, the combination of Cai and Baumann discloses wherein the encryption unit has a plurality of keys so as to encrypt different data streams with different keys, and where the encryption unit is provisioned with the plurality of keys using a key exchange process (Baumann: see par. 42-43). The motivation for claim 14 is the same motivation set forth for claim 1 above.

As per claim 15, the combination of Cai and Baumann discloses wherein the security module is configured to isolate resources of the peripheral device to create secure channels on the peripheral device, and where different encryption keys are used for different secure channels (Baumann: see par. 45-46). The motivation for claim 15 is the same motivation set forth for claim 1 above.


As per claim 16, the combination of Cai and Baumann discloses wherein the security module is configured to compute, as part of the key exchange process, a quote containing a measurement of a plurality of public keys, the public keys having been specified by the host computing device (Baumann: see par. 28-29, 42-43). The motivation for claim 16 is the same motivation set forth for claim 1 above.


As per claim 17, the combination of Cai and Baumann discloses wherein the security module is configured to received encrypted private keys from an entity which has verified the quote (Baumann: see par. 28-29). The motivation for claim 17 is the same motivation set forth for claim 1 above.


As per claim 18, the combination of Cai and Baumann discloses wherein the at least one encryption unit and the trusted computing entity are configured to use an encryption protocol which encrypts blocks of data, each block being encrypted using a pair comprising a key and an initialization vector, and where the encryption unit and the trusted computing entity agree to use each initialization vector only once with a given key; and wherein the initialization vectors are computed from a parameterized function known to the encryption unit and the trusted computing entity (Baumann: see par. 47-49). The motivation for claim 18 is the same motivation set forth for claim 1 above.




Conclusion
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to security and privacy of sensitive code and data using peripheral devices.

Ronda et al (Pub. No. US 2014/0101734); “Credential Authentication Methods and Systems”;
-Teaches a secure application program operating in a trusted computing environment is enabled to read a credential token (see par. 45-47).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436